Citation Nr: 0512042	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:  The American Legion	


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.    

The claim of entitlement to service connection for a left 
foot disorder is before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.    The Board remanded this claim twice 
- in September 2003 and in May 2004 - for  further 
development and to ensure that due process rights are met 
consistent with applicable laws and regulations.  The remand 
directives having been completed, the claim is again before 
the Board for appellate adjudication.

In February 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing left foot problem, 
due to a significant laceration injury incurred during his 
early teenage years.  

2.  There is clear and unmistakable medical evidence that the 
pre-existing left foot condition did not undergo increase in 
disability or chronic aggravation during service.      

3.  The veteran has arthritis in the left foot, diagnosed 
decades after service, with no evidence of manifestation 
thereof to a compensable degree within one year after 
discharge.     

4.  There is no persuasive medical evidence of an etiological 
relationship between the claimed left foot disorder and 
active duty.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing left foot condition did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The claimed left foot disorder was not incurred in active 
service; nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Left Foot Disorder

The veteran served on active duty from August 1966 to June 
1968, a portion of which was served in the Republic of 
Vietnam.  His military occupational specialty was as a heavy 
military vehicle operator.  The veteran is the recipient of 
the National Defense Service Medal, Vietnam Campaign Medal, 
and Vietnam Service Medal.  See Form DD 214.  
  
As documented in various written statements of the veteran, 
argument submitted by his representative, and the February 
2001 RO Decision Review Officer Conference Report, the 
veteran maintains, essentially, that his claimed left foot 
disorder is due to aggravation of a pre-existing foot 
disorder during active duty.  More specifically, he 
acknowledges that he entered service with a pre-existing left 
foot problem (three middle toes accidentally lacerated during 
early teenage years), but maintains that the rigors of basic 
training/"boot camp" (such as marching and running in 
boots) aggravated the problem.  His wife also testified as to 
her belief that aggravation resulted from active service.  
See Board hearing transcript, pp. 3-4; 6.    

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The Board has carefully reviewed the entire record, including 
the veteran's service medical records.  The veteran's 
induction medical examination report and report of medical 
history, both dated in January 1966, document normal clinical 
findings for the musculoskeletal system and affirmative 
denials by the veteran that he has, or has had, any "foot 
trouble" or "bone, joint, or other deformity"; nothing is 
noted about a left foot problem upon induction.  The service 
medical records are completely devoid of any notations as to 
a complaint of, or treatment for, foot problems during 
service.  The only remotely relevant evidence therein are two 
records dated in early September 1966, documenting the 
veteran's complaint of sore ankles reportedly due to physical 
activity, but no specific diagnosis is documented, and 
nothing is mentioned therein about the left foot 
specifically.  The June 1968 separation medical examination 
report and report of medical history, again, document normal 
clinical findings for the musculoskeletal system and 
affirmative denials of foot, bone, and joint problems.   

Because no pre-existing left foot problem was documented in 
the induction medical examination report, the Board finds 
that the presumption of soundness attaches with respect to 
the left foot disorder now claimed.  Thus, the burden is on 
VA to rebut the presumption by clear and unmistakable 
evidence that the disorder now claimed was both pre-existing 
and not aggravated by service.  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.  

Again, the Board has reviewed the entire record below.  The 
Board acknowledges that there is ample evidence of the 
veteran's complaints about left foot pain over the years, as 
documented in VA outpatient medical treatment records and VA 
medical examination reports dated through the 1990s forward.  
These records also suggest that a doctor had diagnosed the 
veteran with neuroma of the left foot in the late 1990s.  See 
March and September 1999 VA medical records.  More recent VA 
records, dated in July 2002, indicate a definite diagnosis of 
neuroma secondary to trauma, referring to the history of an 
accident long ago involving a lawnmower in which several toes 
on the left foot were cut.    

Nonetheless, having established that the presumption of 
soundness has attached, the crux of this claim is whether 
there is a basis to find that the current foot problems are 
indicative of a foot problem aggravated as a result of active 
service.  In general, any evidence of a cause-effect nexus 
between service and a claimed disorder must be medical - that 
is, in the form of a report of a doctor or other medical 
professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's (and his 
wife's) position that there is a cause-effect relationship 
(i.e., through aggravation) between his activities during 
service and his current left foot disorder, it requires 
medical evidence of aggravation or a causal nexus between 
active service and the claimed disorder. 

As for such required medical opinion, the record presents 
four - two from VA physicians in connection with the 
performance of compensation and pension (C&P) medical 
examinations, one from a VA podiatrist, and one from Dr. 
Rolling, a private physician.    
    
First, in a May 2003 report, Dr. Rolling noted that the 
veteran has dislocated third and fourth toes of the left 
foot; arthritic changes in the left foot; and lateral plantar 
nerve lesion secondary to nerve entrapment with positive 
tenel sign.  The doctor opined that the veteran's left foot 
problems are related to service, as service "caused 
aggravation of the pain and has made the pain into a chronic 
situation."  He also stated, in pertinent part: "I believe 
that this injury is military related secondary to combat boot 
wear, especially with running in the 1960's Vietnam era . . . 
."

Second, a VA physician who had reviewed the veteran's medical 
history as documented in the claims file and examined the 
veteran in January 2003, diagnosed him with status post 
severe laceration, plantar aspect of the left forefoot and 
toes; status post traumatic arthritis, interphalangeal joints 
of the second and fourth toes; status post fusion of the 
interphalangeal joints of the third toe; and neuroma, scar of 
left forefoot.  This doctor concluded, essentially, that 
active duty might have caused some temporary symptoms related 
to the pre-existing left foot problems, but no long term 
residuals resulted from service, and opined that "it is more 
likely than not that the injury sustained at the age of 14, 
prior to [active service] . . . is the cause of [the 
veteran's] current left foot condition with low long-term 
aggravation resulting from his military duty."  

The third relevant medical opinion is that of a VA podiatrist 
given in July 2002.  This doctor diagnosed the veteran with 
contracted foot, neuroma, secondary to trauma (referring to 
lawnmower injury), and said: "[the veteran] should be 
service connected for injury because of training during 
active duty stage would have resulted [in] a severe 
aggravation of this condition."   

Fourth, in October 2004, after a review of relevant medical 
history (not based upon another physical examination of the 
veteran, as another physical examination was deemed 
unnecessary by the doctor), a VA physician specifically 
addressed the issue of nexus or aggravation in light of 
apparently conflicting opinions discussed above.  The 
physician concluded that the veteran did enter service with a 
pre-existing left foot problem; that the natural process of 
aging during some three decades 
post-discharge has contributed to increased symptomatology 
related to the left foot; that there is no objective evidence 
that the pre-existing foot problem underwent permanent damage 
during service; and, given development of neuroma 30 years 
after discharge, "it is far more likely than not" that the 
natural process of aging led to the development of neuroma, 
the primary source of current symptoms related to the left 
foot.  

The Board concludes, first, that the four medical opinions 
summarized above, together with lay evidence, constitute 
"clear and unmistakable" evidence that the veteran entered 
service with a pre-existing left foot problem, 
notwithstanding the lack of specific documentation thereof in 
the service medical records.  The veteran himself has 
admitted numerous times that he suffered an accident 
involving a lawnmower that resulted in a significant cut to 
the toes of the left foot, as discussed earlier.  Both 2003 
and 2004 C&P examination reports clearly indicate that the 
veteran's left foot condition pre-existed service.  While Dr. 
Rolling does not specifically use the word "pre-existing," 
the very use of the word "aggravation" due to wearing of 
boots in the military strongly implies his belief that the 
veteran entered service with some foot problem.  Similarly, 
the VA podiatrist referred to trauma resulting from the pre-
service lawnmower incident.  There is no evidence - lay or 
medical - to contradict or otherwise call into question the 
soundness of the conclusion that the veteran entered service 
with a pre-existing left foot problem resulting from a 
lawnmower accident.     

The Board also concludes that the pre-existing left foot 
problem did not undergo chronic aggravation beyond a normal 
progress of the disorder during active service.  The evidence 
against finding aggravation beyond a normal progress of the 
disorder amply outweighs that favoring aggravation.  First, 
the October 2004 medical opinion - which most strongly 
disfavors a finding of aggravation - unequivocally states 
that the current disorder and symptomatology are due to the 
natural progress of a pre-existing condition, and not due to 
any temporary flare-up during service, and that there is 
absolutely no objective evidence of chronic aggravation 
during service.  

Second, another VA physician, who had reviewed the veteran's 
medical history and examined the veteran in January 2003, 
ultimately concluded that the pre-existing foot injury more 
likely than not is the cause of the current foot problems, 
even though he seems to concede "low long-term aggravation" 
during service.  The Board has carefully reviewed this 
doctor's report, taking into consideration the context of his 
ultimate opinion sentence found at the end of the report.  It 
is noted that, in the immediately preceding paragragh, this 
doctor also said, in relevant part: "The injury definitely 
occurred at the age of 14 or 15, prior to his entrance into 
military service.  Military service may at times have caused 
some temporary aggravation of his symptoms but no long-term 
problems."  Thus, the Board finds it reasonable to interpret 
this doctor's opinion to mean that, while he cannot 
absolutely and undoubtedly rule out the possibility of 
aggravation, even to a minor degree, what he can conclude is 
that, at bottom, if there was any aggravation, it would at 
best be to a "low" degree, and that problematic, long-term 
worsening was not caused by service.  

The Board acknowledges that the above (January 2003) opinion 
leaves open some room, albeit minor, for doubt as to whether 
aggravation might have occurred.  However, again, ultimately, 
it significantly disfavors the claim.  Moreover, considering 
this opinion along with the 2004 VA opinion, the evidence 
against finding of aggravation is highly unfavorable.  In 
this connection, the Board notes that the earliest post-
service medical evidence related to the left foot is dated 
well over two decades after conclusion of active service, and 
the veteran did not indicate that he had continuous symptoms 
or related medical treatment since service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service); Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting 
that absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. 
§ 1111 presumption of soundness).  The lengthy post-service 
period devoid of evidence of continuity of symptomatology and 
treatment, while not dispositive, is significantly probative 
and weighs heavily against the claim.  Furthermore, again, 
while not dispositive as to whether aggravation might have 
taken place, evidence that the veteran did not complain of 
left foot problems in service and affirmatively denied foot 
problems upon separation, taken into consideration with other 
evidence of record, is also significantly probative evidence 
that aggravation likely did not occur.  Moreover, the two key 
unfavorable medical opinions are solidly grounded in terms of 
reliability and competence on the issue before the Board, as 
they were rendered after a full examination of the veteran 
and review of his medical history.  

In contrast, Dr. Rolling's opinion, while relevant, but 
ultimately, is of minimum material value here for a number of 
reasons.  First and foremost, a careful reading of his 
opinion indicates that the opinion was given based upon, in 
significant part, if not entirely, the veteran's accounting 
of exacerbated foot problems, which apparently included the 
veteran's report of a strong belief that wearing boots in 
service led to aggravation.  Notably, while the report does 
document laceration residuals on the left foot indicating 
that he did conduct some physical examination of the veteran, 
the report does not even mention the lawnmower accident, 
suggesting that the doctor likely did not have knowledge of 
such an accident.  The prior accident is a crucial factual 
component in the analysis in this case, where the key theory 
upon which this claim is based is aggravation, and the lack 
of such a discussion in this report significantly diminishes 
the persuasive value of this opinion.  Moreover, this doctor 
apparently did not review the veteran's medical history, or 
even his service medical records.  There is no explanation of 
the bases or rationale for his opinion, other than a citation 
of the veteran's reported accounting of exacerbation during 
service.  Nor does this doctor "counter" the VA examiner's 
opinion(s) with a discussion of why he believes aggravation 
took place notwithstanding apparently contrary opinion of 
other physician(s).  Thus, the Board concludes that this 
opinion is not persuasive for the purposes of evaluating this 
claim, as it is not grounded upon full and accurate factual 
bases, whereas the others discussed earlier were so grounded.  

At best, Dr. Rolling's opinion is one doctor's generalized, 
speculative, and conjectural opinion that aggravation took 
place, based in large part, if not completely, on the 
veteran's report of aggravation in service.  38 C.F.R. 
§ 3.102 (2004) (service connection may not be based on a 
resort to pure speculation or even remote possibility).  See 
also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner-of-war 
experience "could" have precipitated the initial 
development of a lung condition found too speculative to be 
adequate medical nexus evidence to well-ground a cause of 
death claim); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (private physician's opinion that pre-existing 
service-related condition may have contributed to ultimate 
demise of veteran too speculative, without more, to be deemed 
new and material evidence to reopen a cause of death claim).
 
Finally, with respect to the July 2002 VA podiatrist's 
opinion that "[the veteran] should be service connected for 
injury because of training during active duty stage would 
have resulted [in] a severe aggravation of this condition," 
this opinion also is of questionable reliability for several 
reasons.  First, similar to Dr. Rolling's opinion, it 
apparently was based in large part upon the veteran's report 
that he, the veteran, was told that "army-issued boots in 
training area" resulted in current problems.  It is not 
known who might have advised the veteran that this was the 
case, as there is no medical evidence of record dated through 
July 2002 showing that a doctor opined that this was the 
case.  (In this connection, it is noted that Dr. Rolling's 
opinion was not issued until 2003.)  Moreover, this 
podiatrist apparently did not review the veteran's relevant 
medical history, including key records such as the service 
medical records, as he apparently saw the veteran once only 
for the purposes of podiatry consultation and not in 
connection with a C&P examination.  Most importantly, 
however, this podiatrist does not explain at all the 
rationale or bases for this opinion that "severe 
aggravation" had occurred.  His opinion is wholly 
conclusory, and thus, is, at best, of minimal persuasive 
value.  It does not, alone or in conjunction with Dr. 
Rolling's record, amount of competent, reliable medical 
opinion to find aggravation at least as likely as not took 
place in this case.       

Again, in light of all of the foregoing, the Board finds that 
VA has met its burden to rebut the presumption of soundness 
as to the left foot, and has shown no aggravation during 
service, by clear and unmistakable evidence.  Accordingly, 
service connection is not warranted unless the veteran can 
present even stronger evidence that the pre-existing foot 
problem itself, as opposed to symptomatology or even 
temporary exacerbation, did in fact undergo chronic worsening 
during active duty, to counter the VA medical opinions.  The 
record does not present such evidence.     

Further, while aggravation has not been shown, the Board also 
has considered another alternative theory upon which service 
connection could be based, whether or not specifically argued 
by the veteran and/or his representative.  Service connection 
may be permitted on a presumptive basis with evidence of a 
definite diagnosis of arthritis in the left foot, manifested 
to a compensable degree (10 percent) within one year after 
discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004).  Here, as discussed above, both private and VA 
physicians noted that the veteran has arthritis in the left 
foot.  And, the Board finds credible the veteran's hearing 
testimony that he had foot pain in service following rigorous 
physical activity.  However, there is nothing in the service 
medical records indicating that the veteran did have 
arthritis in the foot during service.  Further, the earliest 
medical evidence of complaints of foot pain is documented in 
VA outpatient care records dated in the 1990s, decades after 
discharge.  Moreover, the October 2004 VA examination report 
clearly states that there is no evidence of record that 
arthritis had become manifested to a compensable degree 
within the presumptive period, nor does the Board's review of 
the entire record reveal any such evidence.  Thus, the Board 
must conclude the presumptive service connection is not 
permissible based on the current record.   

Given the above, the Board must conclude that the 
preponderance of the evidence against the claim.  As such, it 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a November 2003 
letter, the veteran was notified of the elements of a service 
connection claim; that the RO would assist him by obtaining 
relevant records such as medical records or records in the 
custody of a federal government agency, if the veteran 
provides sufficient information about these records to enable 
it to do so; that the veteran ultimately bears the 
responsibility for substantiating his claim; and what 
evidence and information has been obtained thus far.  
Subsequently, the veteran was sent another letter in May 2004 
letter substantially similar to the sent in 2003, but which 
explicitly provided a status of the claim, including what 
additional information and evidence had been added to the 
record since the issuance of the most recent Supplemental 
Statement of the Case (SSOC), and explained that additional 
evidence is needed to substantiate the claim.  This letter 
described what types of evidence could be submitted to 
establish entitlement, and explained the veteran's and VA's 
respective claim development responsibilities.  Thus, through 
the two letters, the veteran was informed of the unfavorable 
status of the claim, and was on notice that he may need to 
submit further evidence, if any exists, or inform the RO that 
he needs assistance in obtaining such evidence.  Moreover, 
through the Statement of the Case and several SSOCs issued 
between March 2002 and November 2004, the veteran was given 
notice of what regulatory criteria apply to his claim, what 
evidence has been received, and why the claim still remains 
denied.  

As for the fourth element, the Board acknowledges that the 
veteran was not explicitly and literally asked, via a letter, 
to send any evidence in his possession pertinent to the 
claim.  This failure was rectified, as the March 2002 SSOC 
set forth the text of 38 C.F.R. § 3.159, including the 
provision that the veteran may submit any evidence in his 
possession pertinent to the claim.  It is reasonable to 
assume that, in light of the letters and SSOCs, the veteran 
was on notice that the claim remains denied and why as 
recently as in November 2004, when the most recent SSOC was 
issued.  Nonetheless, the veteran did not thereafter ask for 
further evidentiary development assistance, or submit 
additional, new records to support the claim.  On the 
contrary, he wrote the RO in December 2004 affirmatively 
waiving his right to a 60-day comment period after the 
issuance of the SSOC.  Under the circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need for further substantiation with relevant evidence in 
his possession.  See VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 
(May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element in the VCAA notice is obiter dictum and not binding 
on VA).

It also is noted that full VCAA notice apparently was 
achieved through a combination of letter(s) and SSOC, and not 
a single, pre-RO decision letter.  The law basically requires 
that a valid VCAA notice include the key elements outlined 
above; it does not mandate a single letter that accomplishes 
the requisite notice.  Here, the Board has determined that 
the key elements of a valid VCAA notice have been 
communicated to the veteran, and any technical failure to 
send a single, complete notice to him was, at most, harmless 
error.  See, e.g., 38 C.F.R. § 20.1102 (2004).  Moreover, as 
for the timing of the notice, this claim had been pending for 
years before the enactment of VCAA; as such, no such notice 
was required before issuance of the May 2000 rating decision 
from which the appeal arises, pre-dating VCAA.  After 
enactment of the law, appropriate notice was given, and the 
veteran had ample opportunity to ask for assistance or 
substantiate the claim on his own. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was provided appropriate C&P medical examinations.  
The RO wrote the veteran more than once in 1999, even before 
enactment of VCAA, advising him what the evidence must show 
to substantiate the claim, and asking him to contact the RO 
for help if he has "difficulty" obtaining relevant 
evidence.  The veteran indicated more than once that he 
received relevant treatment during the 1990s at the VA 
medical center in Jackson, Mississippi (see, e.g., Board 
hearing transcript; veteran's written statements), and these 
treatment records have been obtained.  The RO also obtained 
the veteran's service medical and personnel records and his 
written statements, and associated them with the claims 
folder.  The veteran had an opportunity to give oral 
testimony in support of his claim.  He had adequate notice of 
the status of his claim, but chose not to supplement the 
record with more favorable evidence after the issuance of the 
November 2004 SSOC.  The Board finds it reasonable to 
interpret this inaction to mean that he is satisfied with the 
development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.      


ORDER

Service connection for a left foot disorder is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


